Title: To Benjamin Franklin from the Comtesse de Golowkin, [after November 1782]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


[after November, 1782]
J’ai une grace à vous demander, mon Papa, j’ai demain Jeudi une petite Course à faire à la Campagne, ma Voiture ordinaire est caseè, je me trouve dans L’embarras— N’aurès vous pas la bontè extrême pour moi de me prêter votre Diligence (rien que la Voiture sans chevaux:) J’ose vous faire cette demande parceque comme vous avès aussi une Berline il vous seras peut-être ègal de vous en servir un jour, et de me rendre Le service essentiel de me prêter l’autre dont je vous promets d’avoir soin comme de moi-même— Adieu, mon Papa, si je ne savois que vous êtes la bontè et L’obligeance même, je n’ôserois pas vous faire cette demande mais jusqu’à prèsent vous n’avès existè que pour faire du bien aux autres. Je vous embrasse aussi tendrement que je vous aime.
C. Golofkin
 
Addressed: à Monsieur / Monsieur le Docteur Francklin / à Passÿ
Notation: Golofkin
